DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the “Related Applications” section, the issued patent number of US App. No. 15/383646 (US Patent No. 10,493,279) should be reflected.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the current mirrors” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 7, 9, and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Perryman et al. (US 2012/0283800, hereinafter “Perryman”).
In regards to claims 2, 14, and 19, Perryman discloses a system comprising an external controller (Fig. 2, elements 102 and 106); and an implantable device (114) comprising one or more electrodes (Fig. 13, elements 254); one or more antennas (Fig. 13, elements 238); and an integrated circuit for an implantable wirelessly powered device for implantation in a patient's body (Fig. 13), the integrated circuit comprising: a radio-frequency (RF) to direct current (DC) rectifying circuit coupled to one or more antennas of the implantable wirelessly powered device (1202), the rectifying circuit configured to: rectify an input RF signal received at the one or more antennas and from an external controller through non-inductive coupling (via dipole antennas 238); and extract DC electrical energy from the input RF signal (par. 0110; “full wave rectifier”); a logic control circuit connected to the rectifying circuit and a driving circuit (311), the logic control circuit configured to: extract waveform parameters from the rectified input RF signal (pars. 0019, 0045); generate a current for the driving circuit using the extracted DC electrical energy ; generate one or more electrical impulses according to the extracted waveform parameters; and the driving circuit coupled to one or more electrodes and configured to: deliver the one or more electrical impulses through the one or more electrodes to modulate neural tissue within the patient's body (pars. 0020, 0045, 0109).

In regards to claims 5 and 17, the logic control circuit is further configured to set polarity state for each electrode during a communication initialization pulse of the input RF signal (par. 0076; this is a communication that initializes the polarity of the electrode(s)).
In regards to claims 7, 18, and 21, the logic control circuit is configured to generate the one or more electrical impulses that result in a substantially zero net charge at the one or more electrodes (par. 0022).
In regards to claim 9, the driving circuit comprises a switch network configured to control a polarity state for each electrode (element 252; pars. 0071, 0076).
In regards to claim 12, the rectifying circuit comprises a diode bridge (Fig. 13).
In regards to claim 13, the rectifying circuit comprises an amplitude modulation detection circuit to extract the electrical energy from the rectified input RF signal (par. 0109; “Current Monitoring” branch of the rectifying circuit detects the total current delivered, and so detects the amount that the amplitude of the current has modulated over time).
 In regards to claims 15 and 20, the antennas are configured to receive the RF signal through non-inductive coupling and the device does not include a battery (pars. 0020 and 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perryman.  
Perryman discloses the essential features of the claimed invention including a shunt resistor (1204) adapted to reduce ripple or duration (in combination with capacitor 1206) allowing for discharging of portions of the extracted DC electric energy.  Perryman does not expressly disclose that the resistor is a variable resistor to reduce ripple or alter a duration for discharging.  However, it is well-known in the art to provide variable resistors in the form of a parallel resistor banks to modify RC circuits (and thus modify ripple and time constant) to provide the predictable results of customizing circuit performance to a particular patient and implantation environment.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify Perryman by providing variable resistors in the form of a parallel resistor banks to modify RC circuits (and thus modify ripple and time constant) to provide the predictable results of customizing circuit performance to a particular patient and implantation environment.

s 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Shi et al. (US 2007/0135868, hereinafter “Shi”).
Perryman discloses the essential features of the claimed invention including an RC circuit (1204 and 1206) that serves as a discharge delay timer to delay the onset of discharging the remaining portions of the extracted DC electric energy (due to the time constant associated with the smoothing capacitor, discharge will be delayed in comparison with the instantaneous discharge were only resistor 1204 present), but does not expressly disclose steering current with current mirrors wherein each current mirror comprises a current source DAC and current sink DAC both of which are coupled to and configured to drive an electrode with the stimulating current and wherein the source and sink DACs are complementary to each other and both are connected to the electrode to conduct the stimulating current; or that the discharge delay timer delays an onset of discharge to capacitors coupled to each of the electrodes.  However, Shi teaches that it is well known in the art to utilize current mirrors to steer source and sink current to implantable neurostimulation electrodes (par. 0008) wherein each current mirror comprises a current source DAC (“PDAC”) and current sink DAC (NDAC”) both of which are coupled to and configured to drive an electrode with the stimulating current (via switch banks 405 and unlabeled switch banks for 401) and wherein the source and sink DACs are complementary to each other (Fig. 4A and par. 0017 -- since the current sourced by the NDAC and sunk by the PDAC are balanced, the examiner is considering this to be “complementary”) and both are connected to the electrode to conduct the stimulating current (Fig. 4A, connected via the switch banks)  to provide the predictable results of avoiding the need for discrete current sinks and sources for each discrete electrode (par. 0008); and to provide capacitors (Fig. 8, C1-CN) to each of the electrodes to provide the predictable results of effectively producing impulses needed for the neural stimulation and decoupling from the patient’s tissue.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Perryman by providing current mirrors to steer source and .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,522,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent’s claims are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,493,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent’s claims are narrower than (i.e., “anticipate”) the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Borkan (US 4,612,934) is another teaching of providing source and sink DACs and capacitors to each of several stimulation electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792